Name: Commission Regulation (EEC) No 2204/89 of 20 July 1989 amending Regulation (EEC) No 2459/88 laying down detailed rules for the application of temporary measures relating to production aid for processed tomato products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 209/34 Official Journal of the European Communities 21 . 7. 89 COMMISSION REGULATION (EEC) No 2204/89 of 20 July 1989 amending Regulation (EEC) No 2459/88 laying down detailed rules for the application of temporary measures relating to production aid for processed tomato products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2243/88 of 19 July 1988 on temporary measures relating to production aid for processed tomato products ('), as amended by Regulation (EEC) No 1 1 26/89 (2), and in particular Article 3 thereof, Whereas Article 1 (7) of Regulation (EEC) No 2243/88 authorizes the Commission to set specific terms for the 1989/90 marketing year for the allocation of quantities of fresh tomatoes which may qualify under the production aid arrangements in Portugal to take account of the restructuring of the Portuguese undertakings underway and to facilitate the transition from the arrangements existing previously in that country to the abovementioned Community arrangements ; whereas, in order to take into account the most recent data, the quantities must be allocated on the basis of the three marketing years 1986/87, 1987/88 and 1988/89 ; whereas provision should be made for the application mutatis mutandis of Article 1 (3) to (6) of Regulation (EEC) No 2243/88 to determine the quotas for the undertakings which began production after the 1986/87 marketing year ; whereas Commission Regulation (EEC) No 2459/88 (3) should be amended accordingly ; Whereas, for the purposes of applying Article 5 (4) of Regulation (EEC) No 2459/88 relating to the reallocation of quantities which have not been the subject of preliminary contracts, a final date should be set for the conclusion of contracts for additional processing for the sake of sound management and monitoring ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, 1 . The following Article 2a is inserted : 'Article 2a 1 . For the 1989/90 marketing year, quantities of fresh tomatoes fixed in the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 2243/88 and which may qualify for production aid shall be allocated fairly between the processing undertakings Jocated in Portugal in proportion to the average quantities actually produced by each of them during the 1986/87, 1987/88 and 1988/89 marketing years.' For "other processed tomato products* the allocation may be made on the basis of requests made by Portuguese processors and, if necessary, in proportion to the quantities available. 2. Processing undertakings which began production in the 1987/88 marketing year shall qualify for a quota calculated on the basis of the average quantities minus 10 % produced during the 1987/88 and 1988/89 marketing years. 3 . Processing undertakings which began production during the 1988/89 marketing year shall qualify for a quota corresponding to quantities processed during that marketing year, minus 20 % . 4. Portugal shall reserve 2 % of the total quantities fixed for each group of finished products mentioned in Article 1 of Regulation (EEC) No 2243/88 for processing undertakings which begin production during the 1989/90 marketing year. Any remainder shall be fairly allocated among the undertakings referred to in paragraphs 1 , 2 and 3 .' 2. The second subparagraph of Article 5 (4) is replaced by the following : 'The Member States may allocate those additional quantities no later than 30 June each year. Notifi ­ cation by the competent authority to the recipient enterprises concerning the decision to carry out an additional allocation shall release those enterprises from the obligation to conclude the abovementioned preliminary contracts for the quantities thus redistributed for the purposes of the aid. The additional processing contracts shall be concluded not later than 31 July each year.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2459/88 is hereby amended as follows : -(') OJ No L 198, 26. 7. 1988, p. 14. 0 OJ No L 118, 29. 4. 1989, p. 31 . (3) OJ No L 212, 5. 8 . 1988, p . 41 . 21 . 7 . 89 Official Journal of the European Communities No L 209/35 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission